--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Exhibit 10.1

 
TAYLOR TDS FIVE (5) WELL PROGRAM
 
OPERATING AGREEMENT
 
 
 
1

--------------------------------------------------------------------------------

 
 
TAYLOR TDS FIVE (S) WELL PROGRAM
 
OPERATING AGREEMENT
 
    THIS OPERATING AGREEMENT (the "Agreement"), entered into as of the 4th day
of March, 2010, between Boardman Energy Partners, LLC, a Limited liability
Company (the "Company") hereafter sometimes designated as
"Operator," and Alamo Energy Corporation, ("Participant" or "Alamo") with
principal business located at 10497 Town & Country Way, Suite 130, Houston, TJ(
77024, executing a counterpart of this Agreement below.
 
RECITALS
 
    WHEREAS, the Operator is contracting to drill the proposed Taylor TDS Five
Well Program (S Wells subject to a "Dry Hole Provision") (the "Wells") on a
location to be selected by the Operator on a the H. V. Taylor Lease in the
Middle Eastern Section of the Gradyville Quadrangle, Adair County, Kentucky, and
therefore explore and develop the location for oil and gas;
 
    WHEREAS, this Agreement is being made contemporaneously with the purchase by
the Participant executing this counterpart of the Agreement ("lnvEstor") of the
number of Units set out below, on a Turnkey basis, pursuant to that certain
Confidential Private Placement Memorandum prepared for the Well or Wells (the
"Memorandum"); and
 
    WHEREAS, each other investor will likewise execute a counterpart of this
Agreement, and, as used herein, the words "party" or "parties" shall mean
Operator, and all such investors, including Investor. Parties shall sometimes
be referred to as ;'ie' or "they/, whether the parties be corporate entities,
Companies, associations or individuals;
and
 
    WHEREAS, Participants have agreed to explore and develop the Well(s) for oil
and gas to the extent and as hereinafter provided:
 
    NOW THEREFORE, in consideration of the mutual promises herein stated, the
parties hereby agree as follows:
 
 
2

--------------------------------------------------------------------------------

 
 
Section 1. DEFINITIONS
 
    As used in this Agreement, the following words and terms shall have the
meanings set forth below. Any capitalized terms used herein and not otherwise
defined shall have the meanings given in the Memorandum:
 
(a) Commercial Quantities. The amount of production of Products which an
ordinarily prudent person experienced in oil and gas exploration and production
would, taking into consideration all pertinent surrounding facts and
circumstances, deem sufficient to yield a return in excess of Lease Operating
Costs, even if Drilling and Completion Costs may never be repaid.
 
(b) Commercial Well. A well with sufficient production revenue to cover
operating expenses without regard to original drilling, equipping and completion
costs.
 
(c) Completing and Equipping Costs. The cost of preparing and equipping the Well
for possible extraction of Products.With respect to oil, such costs also include
the cost of storage tanks and related lines and connections. With
respect to gas, such costs may also include the cost of constructing or
connecting electrical lines or gathering lines to, but not beyond, the boundary
line of the Prospect. Such costs may also indude plugging costs prior to any
sale
of Products, and will also indude all general and administrative costs allocated
by the Company to the Participants.
 
(d) Drilling and Testing Costs. These costs indude the cost of (1) drilling and
testing the Well(s), (2) conducting such Drill Stem Tests as the Company deems
advisable, (3) plugging the Well If completion is not attempted; and (4)
general and administrative costs allocated by the Company.
 
(e) Drill Stem Test. The test of the producing capabilities within a geological
zone through the use of special tools mounted on the drill stem.
 
(f) Dry Hole Provision (DHP). In the event, that two (2) wells drilled in the
Taylor TDS Five (S) Well Program are deemed to be non~productive as defined in
Sec. 1 of this agreement "Commercial Well", the Operator will drill or
caused to be drilled one (1) additional well equal to the "maximum depth" of the
wells as defined within the Confidential Private Placement Memorandum. The DHP
well will offset the best producing well on the Taylor leasehold, as so long as
its locations is within the boundaries of the Taylor leasehold and in compliance
with KGS spacing rules.
 
(g) Equipment. All oil field supplies and personal property acquired for use on
the Prospect. "Materials" is synonymous with (/Equipment."
 
(h) Lease. The certain oil and gas lease the H. V. Taylor Lease in the Middle
Eastern Section of the Gradyville Quadrangle, Adair County, Kentucky pursuant to
which the Participants shall earn the right to be assigned the
Working Interest in the Well.
 
(I) Maximum Depth. The anticipated total measured depth of the Well is
approximately 2,000 feet, more or less, a depth suitable to test the Knox
Formation or first Oil producing formation.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(j) Net Operating Revenues. These are the amounts payable to the Working
Interest owners based upon the portion of the proceeds of the sale of Products
allocated to the Owners of the Working Interest in the Well in accordance
with their respective revenue interests, after payment of severance taxes
applicable to the sale of such portion of the Products and all Operating Costs.
 
(k) Net Revenue Interest. The interest, expressed as a percentage, in the
proceeds ofthe sale of Products.
 
(I) Objective Formation(s). The Objective Formation(s), or the formation(s) from
which production, if any, is likely to occur as a result of Operations, is (are)
that formation known as the Murfreesboro and Knox.
 
(1) Operating Costs. All costs associated with Operations after production
begins.
 
(m) Participants. Includes all Investors in Units.
 
(n) Payout. That point in time when there shall have been paid to, or for the
account of, Participants (and any other Working Interest owners), proceeds from
the sale of Products produced in an amount equal to all Program Costs
and severance taxes incurred by them in generating such proceeds.
 
(o) Products. All oil, gas and other mineral products produced from the Well.
The term "oil and gas" shall include oil, gas, casinghead gas, gas condensate,
and all other liquid or gaseous hydrocarbons, unless intent to limit the
inclusiveness of this term is specifically stated in the Lease.
 
(p) Production in Paying Quantities. Production of Products from a well in
quantities sufficient to generate revenues in excess of Operating Costs
associated with the well.
 
(q) Program Costs. Expenses, Overhead and Costs as defined in the Memorandum.
 
(r) Prospect. "Prospect" shall mean a set of geological conditions where an
accumulation of porous, permeable limestone and dolomite could occur within the
Granville, Lexington, Stones River, Murfreesboro and Knox
Formations on the Southern portion of the Gradyville Oil Field where gas and/or
oil are structurally or stratigraphically trapped in a reservoir. The "Prospect"
is about 7 miles southwest of Columbia in Adair County, Kentucky. For more
details on the "Prospect", see the Geological Report, Exhibit "A" to the
Memorandum.
 
(s) Unit. A unit of ownership interest in the Working Interest available to
Participants in this Program.
 
(t) Well. The proposed Taylor TDS Well No.1, 2, 3, 4 & S to be drilled and
operated pursuant to this Agreement, and where the context permits, any welJ(s)
drilled at the election of the Company in replacement of or in lieu of the Well.
 
(u) Wellbore. The hole extending from the surface of the earth to the Maximum
Depth of the Well, including all casing set in the hole for the purpose of
completing the Well as a Commercial Well.
 
(v) Working Interest. The operating interest under the Lease entitling the
holder to conduct drilling operations on the Well. The Working Interest is
limited to an interest in the Wellbore of the Well. The Working Interest bears
all
Operating Costs after production commences.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 2. INTEREST OF PARTIES
 
    Participants shall receive up to 50% of the Working Interest after
Completion and up to 37.5% of the Net Revenue Interest in the Well after
Completion if all Units are sold. Each Unit entitles the holder thereof to 2.0%
of
the Working Interest and 1.5% of the Net Revenue Interest in the Well after
Completion. Unless otherwise herein specifically provided, all costs and
liabilities incurred under this Agreement attributable to the Participant share
of
the working interest shall be borne and paid by the Participants, and all
Equipment and Material acquired for completion and after completion shall become
property of, and therefore owned, by the Participants. All
production of Products from the Well or Wells, subject to the prior payment of
royalties, shall also be owned by the Participants.
 
Section 3. OPERATOR OF UNIT
 
    The Company shall be the Operator and shall conduct and direct and have full
control of all Operations on the Well as permitted and required by, and within
the limits of, this Agreement. Operator shall conduct all such operations with
due diligence and care and in a good and workmanlike manner, but it shall have
no liability as Operator to the other parties for losses sustained, or
liabilities incurred, except such as may result from gross negligence or from
breach of the provisions of this Agreement. The number of employees and their
selection, and the hours of labor and the compensation for services performed,
shall be determined by Operator. Except for bona
fide contract services and bona fide third party professional consultant
services, all employees shall be the employees of Operator.
   
    The Operator shall furnish all labor, equipment, appliances, materials,
supplies and third-party services, of whatever character necessary or proper to
fulfill its obligations pursuant to the terms of this Agreement, as contemplated
by the terms and prOVisions hereof, and shall indemnify and hold Participants
harmless with respect to all such costs and expenses. Operator shall provide a
competent superintendent to supervise all work and shall employ only such
drilling practices and techniques as shall be considered reasonable within the
industry. Operator shall keep an accurate record of the work performed and
formations drilled on a drilling report form, a legible copy of which shall be
furnished to Participants on request. Operator agrees to protect, indemnify and
save harmless Participants from any and all claims, demands and causes of action
in favor of operators, employees or thirdparties on account of personal injuries
or deaths, or on the account of property damages arising out of work to be
performed by Operator hereunder and resulting from the negligent act or
omissions of Operator's agents, employees and subcontractors.
 
 
 
5

--------------------------------------------------------------------------------

 
 
Section 4. DRILLING AND TESTING THE WELL
 
    As soon as is reasonably practicable after the date hereof, the Operator
shall commence, or cause to be commenced, the drilling and testing of the Well
for gas and oil, at the location on the Prospect selected by the Operator, and
shall thereafter continue with due diligence to the Maximum Depth, or to such
lesser or greater depth as Operator, acting in its sole discretion, shall
determine as appropriate in order to reach the Objective Formation. The Operator
shall perform all service work required to prepare the Drillsite and, after
completion of Operations, to clean up the location.
 
    As full and complete consideration for drilling and testing the Well in
addition to all labor, services, materials and equipment furnished by Operator
to Participants pursuant to this Agreement, and for costs associated with
the acquisition of the Lease, Participants shall each pay to Operator, on a
Turnkey basis, the sum of $40,541 per Unit, which sum does not include
Organization and Offering Expenses of $2,411 Operator shall be entitled to
retain
all sums paid regardless of the depth reached.
 
    In the event that the Well is lost at any depth by reason of any accident or
casualty, or igneous rock or other impenetrable substances are encountered, or
loss of circulation or other conditions render further drilling
impracticable by methods currently in general use in the oil and gas industry,
the Operator shall, in its sale discretion:
 
(a) Commence an additional well on the Prospect, in replacement of the Well,
within 30 days after loss of the Well; or
 
(b) Plug the Well.
 
    The Operator shall only be required to test and produce from the Objective
Formation. However, the Operator may, in its sole discretion, make tests of all
formations encountered during drilling which give indication
of containing oil and gas in quantities sufficient to test. In the event the
Objective Formation is deemed to be noncommercial, the Operator, at its sole
discretion, may elect a Completion in other formations encountered. The
Participants will own their respective Working Interest in any other formation
tested in the Wellbore and subsequently completed as a producer of oil or gas.
To the extent, however, that the Well produces Products from
any formation encountered after the Well is completed, and thereafter ceases
production from such formation, the additional completion of any other formation
tested during the drilling phase shall be deemed Subsequent
Operations and be governed by Section 10 of this Agreement.
 
Section 5. COMPLETING AND EQUIPPING THE WELL
 
    Completion activities shall be conducted if, in Operator's sole judgment,
such activities are deemed necessary. Operator shall cause such work to be
performed as it deems appropriate to obtain production from the Well during the
Completion phase, including the installation of such equipment as may be
required or the employment of Completion processes which Operator deems
appropriate under the circumstances.
 
 
 
6

--------------------------------------------------------------------------------

 
 
Section 6. OPERATING COSTS
 
    All Operating Costs will be paid by the Participants according to their
respective proportionate shares of Working Interest as evidenced by the Units
each acquired. Except as otherwise specifically provided, Operator shall
promptly pay and discharge all Operating Costs, and any other costs incurred in
the development of the Well(s) and shall charge each of the Participants hereto
with their respective proportionate shares upon the cost and expense basis
provided in the Accounting Procedure more particularly described in Exhibit "1"
attached to this operating agreement. If any provision of Exhibit "1" should be
inconsistent with any provision contained in the body of this Agreement, the
provisions in the body of this Agreement shall prevail. Each of the parties
hereby appoints the Company (the "Agent") as Agent for receiving and disbursing
the proceeds of the sale of Products produced from the Well. All proceeds of the
sale of Products produced from the Well for the account of any party shall be
deposited with the Agent. Operator will advise the Agent of the mailing address
of Investor and the extent of Investor's interest in the Well. The Operator
shall from time to time provide the Agent with an itemized statement of
Operating Costs incurred and remaining unpaid, together with an invoice
therefore. The Agent shall, to the extent funds are then held by it for the
account of a party, pay to Operator its proportionate share of such statement
within fifteen (15) days after such statement and invoice is received by the
Agent. In addition to any common law right of offset, and to the extent not
prohibited or limited by applicable law, the Agent is specifically authorized to
offset funds held for the account of a specific party against any obligations of
such party to the Agent, the Operator or the Company. The Agent shall, on or
before the twenty-fifth day of each month, pay to each party all funds held on
deposit by the Agent for the account of each party, after deducting an amount
equal to such party's proportionate share of any invoice of the Operator
theretofore delivered to the Agent by the Operator as above provided and
remaining unpaid. In the event at any time and from time to time funds held on
deposit by the Agent for the account of any party pursuant hereto are
insufficient to pay such party's proportionate share of any invoice of the
Operator theretofore delivered to the Agent by the Operator as above provided,
Operator may forward directly to such a party a statement and invoice for such
unpaid amount, which shall thereupon be due and payable on or before twenty-five
(25) days after the date such invoice and statement has been mailed by Operator.
if any party fails to pay such statement within said time, the amount due shall
bear interest at the rate of fifteen percent (15%) per annum until paid.
 
Section 7. OPERATOR'S LIEN
 
   Operator is hereby granted, to the extent allowed by applicable state law, a
first and preferred lien on the interest of each party covered by this
Agreement, and in each party's interest in Products produced from the Well
and the proceeds thereof, and upon each party's interest in Equipment, to secure
the payment of all sums due from each such party to Operator. In the event a
party fails to pay any amount owing by it to Operator as its share
of such costs and expenses within the time limit for payment thereof, Operator,
without prejudice to other existing remedies, is authorized at its election, to
collect from the purchaser or purchasers of Products produced from the
Well the proceeds accruing to the Working Interest in the Well of the delinquent
party up to the amount owing by such party, and each purchaser of oil or gas is
authorized to rely upon Operators statement as to the amount
owing by such party.
 
Section 8. TERM OF AGREEMENT
 
   This Agreement shall remain in full force and effect for as long as the lease
or contractual working interest covering the Well remain or are continued in
force as to any part thereof, whether by production, extension, renewal or
otherwise; provided, however, that in the event either Weli is a dry hole and is
plugged and abandoned, this Agreement shall terminate. It is agreed, however,
that the termination of this Agreement shall not relieve any party hereto from
any liabiiity which has accrued prior to the date of such termination.
 
 
 
7

--------------------------------------------------------------------------------

 
Section 9. LIMITATION ON EXPENDITURES
 
    Provided the cost of any single project is reasonably estimated to require
an expenditure of less than $1,500 per Unit, Operator is authorized to undertake
such projects as Operator deems to be in the best interests of the owners of the
Working Interest. If, however, the cost of any single project is reasonably
estimated to require an expenditure of $1,500 per Unit or more, Operator shali
obtain the consent of Participants hoiding a majority of the
Units prior to commencing work on such project; provided, however, that in case
of explosion, fire, flood, or other sudden emergency, whether of the same or
different nature, Operator may take such steps and incur such expenses as in its
opinion are required to deal with the emergency and to safeguard life and
property, but Operator shall, as promptly as possible, furnish copies of its
"Authority for Expenditures" for any single project costing in excess of $1,500
per Unit.
 
Section 10. OPERATIONS BY LESS THAN ALL PARTIES
 
    If a project (other than the drilling of a well pursuant to Section 22)
requires the consent of Participants holding a majority of the Units, Operator
shall give the owners of the Working Interest written notice of the proposed
project, specifying the work to be performed, the location, proposed depth,
objective formation and the estimated cost of the project. The parties receiving
such a notice shall have thirty (30) days (except as to reworking where a
drilling rig is on location, the period shali be limited to forty-eight (48)
hours exclusive of Saturday or Sunday) after receipt of the notice within which
to notify the Operator whether they eiect to participate in the cost of the
proposed project. Failure of a party receiving such a notice to so reply to it
within the period above fixed shall constitute an election by that party not to
participate in the cost of the proposed project. If the required consent is
obtained, the project shali be commenced. If the required consent is not
obtained, the project shall not be commenced; provided, however, if the subject
Well is not then producing Products in Paying Quantities and the Operator does
not reasonably believe the subject Well will produce Products in Paying
Quantities absent performing the project, Operator may, in its sole discretion,
plug and abandon such Well and invoice the owners of the Working interest for
the costs and expenses of plugging and abandoning such Well.
 
    If any party receiving a notice with respect to a project elects not to
participate in the proposed project (such party or parties hereinafter referred
to as /lNon-Consenting Party") and the required approval is obtained for
commencing work on the project, then in order to be entitled to the benefits of
this Section, the Operator and such other parties as shall elect to participate
in the project (all such parties being hereafter referred to as the "Consenting
Parties") shail, within thirty (30) days after the expiration of the notice
period of thirty (30) days (or as promptly as possible after the expiration of
the 48-hour period where the drilling rig is on location, as the case may be)
actuaily commence work on the proposed project and complete it with due
diligence.
 
    The entire cost and risk of conducting such operations shall be borne by the
Consenting Parties in the proportions that their respective interests in the
Working Interest bear to the total interests in the Working Interest of all
Consenting Parties. Consenting Parties shail keep the leasehold estates involved
in such operations free and clear of all liens and encumbrances of every kind
created by or arising from the operations of the Consenting Parties. If such an
operation results in a dry hole, the Operator shall plug and abandon the Well at
the sole cost, risk and expense of the Consenting Parties. If any operation
conducted under the provisions of this Section results in production of Products
in Commercial Quantities, the Operator shail complete and equip the Well or
continue operation of the Well, as the case may be, at the sale cost and risk of
the Consenting Parties, and the Well shall then be operated by it at the expense
and for the account of the Consenting Parties. Upon commencement of operations
for the reworking of the Well by Consenting Parties in accordance with the
provisions of this Section, each Non-Consenting Party shall be deemed to have
relinquished to Consenting Parties, and the Consenting Parties shall own and be
entitled to receive, in proportion to their respective interests (subject to any
Operator's lien under Section 7), all of such Non-Consenting Party's interest in
the Well, its leasehold operating rights, and share of production therefrom,
until the proceeds or market value thereof (after deducting production taxes,
royalty, overriding royalty and other interests payable out of or measured by
the production from the Well accruing with respect to such interest until it
reverts) shall equal the total of the following:
 
 
 
8

--------------------------------------------------------------------------------

 
 
(a)     100% of each such Non-Consenting Party's share of the project cost of
any newly acquired surface Equipment beyond the well head connections
(including, but not limited to, stock tanks, separators, treaters, pumping
equipment and pipingL plus 100% of each such Non-Consenting Party's share of the
cost of operation of the Well commencing with first production and continuing
until each such Non-Consenting Party's relinquished
interest shall revert to it under other provisions of this Section, it being
agreed that each Non-Consenting Party's share of such costs and equipment will
be that interest which would have been chargeable to each NonConsenting
Party had it participated in the Well from the beginning of the project: and
 
(b)     400% of that portion of the project costs and expenses of reworking,
testing and completing, and 400% of that portion of the project cost of newly
acquired Equipment in the Well (to and including the wellhead connections),
which would have been chargeable to such Non-Consenting Party if it had
participated therein.
 
    In the case of any reworking operations, the Consenting Parties shall be
permitted to use, free of cost, all casing, tubing, and other equipment in the
Well, but the ownership of all such equipment shall remain unchanged:
and upon abandonment of the Well after such reworking operations the Consenting
Parties shall account for all such Equipment to the owners thereof, with each
party receiving its proportionate part in kind or in value.
 
    Within sixty (60) days after the completion of any operation under this
section, the Operator shall furnish each Non-Consenting Party with an inventory
of the EqUipment in and connected to the Well, and an itemized statement of the
cost of reworking, testing, completing and equipping the Well for production;
or, at its option, the Operator, in lieu of an itemized statement of such costs
of operation, may submit a detailed statement of monthly billings. Each month
thereafter, during the time the Consenting Parties are being reimbursed as
provided above, the Consenting Parties shall furnish the Non-Consenting Party
with an itemized statement of all costs and liabilities incurred in the
operation of the Well, together with a statement of the quantity of Products
produced from it and the amount of proceeds realized from the sale of the
Products produced from it during the preceding month. Any amount realized from
the sale or other disposition of Equipment newly acquired in connection with any
such operation which would have been owned by a Non-Consenting Party had it
participated herein shall be credited against the total unreturned costs of the
work done and of the Equipment purchased, in determining when the interest of
such Non-Consenting Party shall revert to it as above provided; if there is a
credit balance, it shall be paid to such Non-Consenting Party.
 
    If and when the Consenting Parties recover, from a Non-Consenting Party's
relinquished interest, the amount provided for above, the relinquished interests
of such Non-Consenting party shail automatically revert to it and
from and after such reversion such Non-Consenting Party shall own the same
interest in the Well, the operating rights and working interest therein, the
material and equipment in or pertaining thereto, and the production therefrom as
such Non-Consenting Party would have owned had it participated in the reworking
of the Well. Thereafter, such Non-Consenting Party shall be charged with and
shall pay its proportionate part of the further costs of the operation of the
Well in accordance with the terms of this Agreement and the Accounting Procedure
schedule attached as an Exhibit "1" hereto.
 
    All operations conducted pursuant to this Section 10 shall be conducted on a
competitive contract basis at the usual rates prevailing in the area. The
Operator may, if it so desires, employ its own tools and equipment at the
prevailing rates in the field, and the rate of such charges shall be agreed upon
by the Consenting Parties in writing before operations are commenced, and such
work shall be performed by the Operator under the same terms and
conditions as shall be customary and usual in the field in contracts of
independent contractors who are doing work of similar nature.
 
    The provisions of this Section 10 shall have no application whatsoever to
the drilling of any initial test well, but shall apply to a well only after it
has been drilled to the Objective Formation and completed as a Commercial Well,
and thereafter proves to be incapable of producing Products in Commercial
Quantities.
 
 
 
9

--------------------------------------------------------------------------------

 
 
Section 11. RIGHT TO TAKE PRODUCTION IN KIND
 
    Each party shall have the right take in kind, but not the obligation to take
in kind, or separately dispose of its proportionate share of all Products
produced from the Well or wells as the case maybe, exclusive of Products which
may be used in development and producing operations and in preparing and
treating oil for marketing purposes and Products unavoidably lost. If in
exercising such right to take production in kind, each Party shall pay or
deliver, or cause to be paid or delivered, all royalties, overriding royalties,
or other payments due on its share of such production, and shall hold the other
parties free from any liability therefore. Any extra expenditure incurred in the
taking in kind or the separate disposition by any party of its proportionate
share of the production shall be borne by such party. In the event any party
shall fail to make the arrangements necessary to take in kind or separately
dispose of its proportionate share of the Products produced from a Well or
Wells, Operator shall have the right, subject to revocation at will by the party
owning it, but not the obligation, to purchase such oil or sell it to others for
the time being, at not less than the market price prevailing in the area, which
shall in no event be less than the price which Operator receives for its portion
of the oil produced from the Well. Any such purchase or sale by Operator shall
be subject always to the right of the owners of the production to exercise at
any time its right to take in kind or separately delivered to a purchaser its
share of the production. Notwithstanding the foregoing, Operator shall not make
a sale into interstate commerce of any other partvs share of oil production
without first giving such other party thirty (30) days notice of such intended
sale.
 
Section 12. ACCESS TO WELL
   
    Each party shall have access to the site of the Well or wells, which ever
the case may be at ali reasonable times, at its sale risk to inspect or observe
operations, and shall have access at reasonable times to information pertaining
to the development or operation thereof, including Operator's engineering
records relating thereto. Operator shall, upon request, furnish each of the
other parties with copies of all drilling reports, well logs, tank tables, daily
gauge and run tickets and reports of stock on hand on the first day of each
month, and shall make available samples of any cores or cuttings taken from the
well or wells.
 
Section 13. ABANDONMENT OF THE WELLS
 
    The Well or Wells, as well as any other wells drilled for the joint account
of the parties on the Prospect, including any well reworked pursuant to Section
10, may be plugged and abandoned if, in the business judgment of the Operator,
the Well is not capable of producing Products in Paying Quantities.
 
Section 14. DELAY RENTALS AND SHUT-IN WELL PAYMENT
 
    Operator may pay, but shall not be obligated to pay, all delay rentals and
shut-in payment which may be required under the terms of the Lease. The amount
of such payment shall be charged by Operator to the joint account of the parties
and treated in all respects the same as costs incurred in the development and
operation of the Well.
 
Section 15. RESIGNATION OF OPERATOR
 
    Operator may resign from its duties and obligations as Operator at any time
upon written notice of not less than ninety (90) days given to all other parties
to this Agreement. In this case, all parties to this Agreement shall select by
majority vote in interest, not in numbers, a new Operator who shall assume the
responsibilities and duties, and have the rights, prescribed by Operator by this
Agreement. The retiring Operator shall deliver to its successor all records and
information necessary to the discharge by the new Operator of its duties and
obligations.
 
 
 
10

--------------------------------------------------------------------------------

 
 
Section 16. LIABILITY OF PARTIES
 
    The liability of the parties shail be several, not joint or collective,
unless joint or collective liability shall be imposed by operation of applicable
laws. Subject to the foregoing, each party shall be responsible only for its
obligations, and shall be liable only for its proportionate share of the costs
of developing and operating the Well. Accordingly, the lien granted by each
party to Operator in Section 7 is subject to the applicable laws permitting such
a lien and is given to secure only the debts of each severally. It is not the
intention of the parties to create, nor shll this Agreement be construed as
creating, a mining or other Company or association, or to render them liabie as
partners.
 
Section 17. PROVISION CONCERNING TAXATION
 
    Each of the parties hereto elects, under the authority of Section 761{a) of
the Internal Revenue Code of 1986, as amended (the "Code"), to be excluded from
the application of all of the provisions of Subchapter K of Chapter 1
of Subtitle A of the Code. If the income tax laws of the state or states in
which the property covered hereby is located contain, or may hereafter contain,
provisions similar to those contained in Subchapter K of the Code above
referred to under which a similar election is permitted, each of parties agrees
that such election shall be exercised. Each party authorizes and directs the
Operator to execute such an election or elections on its behalf and to file the
election with proper governmental office or agency. If requested by the Operator
to do so, each party agrees to execute and Join in such an election. Operator
shall render ad valorem taxation on all property subject to this
Agreement which by law shouid be rendered for such taxes, and it shall pay all
such taxes assessed thereon before they become delinquent. Operator shall bill
all other parties for their proportionate share of all tax payments in
the manner provided in Exhibit 1/11/ attached hereto. If any tax assessment is
considered unreasonable by Operator, it may at its discretion protest such
valuation within the time and manner prescribed by law, and prosecute the
protest to a final determination, unless all parties agree to abandon the
protest prior to final determination. When any such protested vaiuation shall
have been finaily determined, Operator shall pay the assessment for the joint
account, together with interest and penaity accrued, and the total cost shall
then be assessed against the parties, and be paid by them as provided in Exhibit
"1" attached hereto.
 
Section 18. INSURANCE
 
   At all times while operations are being conducted hereunder, Operator shall
comply with the Workmen's Compensation Laws of the state where the operations
are located and being conducted. Operator shall require all
subcontractors engaged in work on or for the Well or Wells to comply with the
Workmen's Compensation Laws of the state wherein the operations are being
conducted and to maintain such other insurance as Operator may
require. Operator shall maintain at Operator's expense, with an insurance
company or companies authorized to do business in the state where the Well or
Wells shall be drilled, such insurance coverage with respect to workmen's
compensation and comprehensive general liability and property damage insurance
as shall be usual and customary within the drilling industry, as determined in
the sole discretion of the Operator. The insurance and indemnity
provisions which shall govern the conduct of operations are set forth in Exhibit
"2" to this Agreement.
 
Section 19. CLAIMS AND LAWSUITS
 
    If any party to this Agreement is sued on an alleged cause of action arising
out of operations on the Well, or on an alleged cause of action involving title
to the lease or contractual working interest, it shall give prompt written
notice of the suit to the Operator and ali other parties to this Agreement. The
defense of all lawsuits shall be under the general direction of a committee of
lawyers representing the parties, with Operators attorney acting as Chairman.
Suits may be settled during litigation only with the joint consent of all
parties. All expenses incurred in the defense of suits, together with the amount
paid to discharge any final judgment, shall be considered costs of operation and
shall be charged to and paid by all parties in proportion to their interests in
the Well. Damage claims caused by and arising out of operations of the Well,
conducted for the joint account of all parties, shall be handled by Operator and
its attorney. The settlement of claims of this kind shali be within the
discretion of Operator so long as the amount paid in settlement of anyone claim
does not exceed One Thousand Doliars ($1,000.00) and, if settled, the sums paid
in settlement shall be charged as expense to and be paid by all parties in
proportion to their then working interest in the Well.
 
Section 20. FORCE MAJEURE
 
    The term "force majeure" as here employed shall mean an act of God, strike,
lockout, or other industrial disturbance, act of the Public enemy, war,
blockade, public riot, lightning, fire, storm, flood, explosion, governmental
restraint, unavailability of equipment and any other cause, whether of the kind
specificaliy enumerated above or otherwise, which is not reasonably within the
control of the party claiming suspension. If any party is rendered unable,
wholly or in part, by force majeure to carry out its obligations under this
Agreement, other than the obligation to make money payments, that party shall
give to all parties prompt written notice of the force majeure with reasonable
full particulars concerning it thereupon, the obligation of the party giving the
notice, so far as they are affected by the force majeure, shall be suspended
during, but not longer than, the continuance of the force majeure. The affected
party shall use all possible diligence to remove the force majeure as quickly as
possible. The requirement that any force majeure shall be remedied with all
reasonable dispatch shall not require the settlement of strikes, lockouts, or
other labor difficulty by the party involved, contrary to its wishes; how all
such difficulties shall be handled is entirely within the discretion of the
party concerned.
 
Section 21. NOTICES
 
    All notices authorized or required between the parties, and required by any
of the provisions of this Agreement, shall, unless otherwise specifically
provided, be given in writing by United States mail, overnight courier or
Western Union Telegram, postage or charges prepaid or by facsimile transmission
and addressed to the party to whom the notice is given at the address set out
below. Except as otherwise herein specifically provided, the originating notice
to be given under any provision hereof shall be deemed given only when received
by the party to whom such notice is directed and the time for such party to give
any notice in response thereto shall run from the date the originating notice is
received. The second or any responsive notice shall be deemed given when
deposited in the United States mail or with the Western Union Telegraph Company,
with postage or charges prepaid. Each party shall have the right to change its
address at any time, and from time to time, by giving written notice thereof to
all other parties. When time is of the essence, such as when a drilling rig is
on location, notice
may also be given by electronic mail when an immediate response is required of
the Participant.
 
 
11

--------------------------------------------------------------------------------

 
Section 22. THE DRILLING OF OTHER WELLS ON THE PROSPECT
 
    It is possible that information obtained from the drliling and completion of
the Well or Wells may provide the Company with geological and/or reservoir
engineering information which will indicate that the drilling of one or
more wells ("Additional Well or Wells") in the same Prospect wlil be desirable.
Alamo Energy Corporation, a Participant in this Program, wlil have right to
participate with the Company in the drliling of such Additional Well or
Wells. However, if the Company elects to sponsor the drilling of an Additionai
Well as part of a future program, the Company, shall be obligation to, offer to
Alamo the opportunity to participate in the drilling of such Additional
Well or Wells, insofar and only insofar to an amount of working interest equal
to the percentage that Alamo is participating in this program.
 
Section 23. POWER OF ATTORNEY
 
    Each Participant irrevocably makes, constitutes and appoints the Operator,
with full power of substitution and re-substitution, his true and lawful
attorney-in-fact for him and in his name, place and stead and for his use and
benefit, to sign, execute, certify, acknowiedge, and file any governmental
filings deemed appropriate by the Operator in its sole and exclusive discretion,
and to sign, execute, certify, acknowledge, file and record all instruments
amending and/or renewing any such governmental filings that the Operator in its
sole and exclusive discretion deems appropriate, as well as, without limitation,
agreements or other instruments or documents:
 
(a) To evidence the exercise by the Operator of any of the powers granted to it
under this Agreement or the Subscription and Customer Agreement as may be
required by law or appropriate to the conduct of Operations on the Well;
 
(b) To evidence any amendment duly made to the Operating Agreement, or any
amendment to or renewal of any governmental filings;
 
(c) To evidence the cancellation or termination of the Lease or contractual
working interest in accordance with its terms; and
 
(d) Which may be required of the Working Interest owners by the laws of the
State of Kentucky or any other jurisdiction or governmental agency.
 
    The undersigned further authorizes the Operator to take any further action
which the Operator shall consider necessary or advisable in its sole and
exclusive discretion in connection with any of the foregoing and hereby gives
the Operator full power and authority to do and perform each and every act, or
action whatsoever requisite or advisable to be done in its sole and exclusive
discretion in and about the foregoing as fully as such person might or
could do if personally present, and hereby ratifies and confirms all that the
Operator shall lawfully do or cause to be done by virtue hereof.
 
   The power of attorney is an irrevocable special power of attorney coupled
with an interest in the Well which may be exercised by the Operator by listing
all of the Participants, including the undersigned, executing any agreement,
certificate, instruction or documents with the single signature of the Operator
or by one of its duly authorized agents acting as attorney-in-fact for all of
them. The power of attorney shall survive any event or transaction, including
without limitation the death, incompetency, insanity, merger, consolidation,
bankruptcy, receivership or dissolution of any Participant.
 
    The power of attorney hereby granted to the Operator may be exercised: (1)
by the Operator acting alone for each Participant, including the undersigned;
(2) by a facsimile signature of the Operator or by one of its duly
authorized agents; or (3) by listing all of the Participants, including the
undersigned, executing any instrument with a signature of the Operator, or one
of its duly authorized agents acting as its attorney-in-fact.
 
 
Signature Page Follows
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
    This Agreement may be signed in counterpart, and shall be binding upon the
parties and upon their heirs, successors, representatives and assigns. This
Agreement shall bind each Participant when signed by that Participant, whether
or not it is or subsequently becomes binding on any other Participant.
 
 

  BOARDMAN ENERGY PARTNERS, LLC   OPERATOR:      
 
By:
/s/ Timothy A. Beardman     By:  Timothy A. Beardman, Managing Parnter          
  Address: 
 
 
13581 Ponds Springs Road
Suite 104
Austin, Texas 75024
Email: tim@benergypartners.com
 

 
 
 

PARTICIPANT: ALAMO ENERGY CORPORATION          
 
 /s/ Allan Millmaker     Allan Millmaker - CEO             Number of Units
Purchased: Eight (8)   

 

           /s/ Curtis L. Menchava     Curits L. Menchava     Printed Name      
   

 
 
 
13

--------------------------------------------------------------------------------

 
 
ACCOUNTING PROCEDURE
 
ARTICLE 1.
DEFINITIONS
 
"Property" shall mean the real and personal property subject to the Operating
Agreement (the "Agreement").
 
"Operations" shall mean all operations necessary or proper for the development,
operation, protection and maintenance of the Property,
 
"Operator" shall mean the party designated to conduct the Operations.
"Non-Operator" shall mean the party to the Agreement other than the Operator.
 
"Material" shall mean personal property, equipment or supplies, acquired or held
for use on the Property.
 
"Controllable Material" shall be material which at the time is so classified in
the Material Classification Manual as most recently recommended by the Council
of Petroleum Accountants Societies of North America.
 
 
ARTICLE 2.
DIRECT CHARGES
 
Operator shall charge the Non-Operator with the following items:
 
A. Rentals and Royalties. Lease rentals and royalties paid by Operator for
Operations on behalf of the Participant.
 
B. Labor.
 
1. Salaries and wages of Operator's employees directly employed on the Property
in the conduct of Operations.
 
2. Expenditures or contributions made pursuant to assessments imposed by
governmental authority which are applicable to Operator's labor cost of salaries
and wages chargeable to the Non-Operator under Section B., Subsection 1. of this
Article 2.
 
3. Reasonable personal expenses of those employees whose salaries and wages are
chargeable to the Non-Operator under Section S., Subsection 1. of this Article
2. and for which expenses the employees are reimbursed under Operator's usual
practice.
 
 
 
14

--------------------------------------------------------------------------------

 
 
C. Material. Material purchased or furnished by Operator for use on the Property
as provided under Article 4. So far as it is reasonably practical and consistent
with efficient and economical operation, only such Material shall be
purchased for or transferred to the Property as may be required for immediate
use; and the accumulation of surplus shall be avoided, unless consented to by
the Non-Operator.
 
D. Transportation. Transportation of employees and Material necessary for
Operations but subject to the following limitations:
 
1. If Material is moved to the Property from the Operator's warehouse or other
properties, no charge shall be made to the Non-Operator for a distance greater
than the distance from the nearest reliable supply store, recognized
barge terminal, or railway receiving point where like material is normally
available, unless agreed to by Operator and Non-Operator.
 
2. If surplus Material is moved to Operator's warehouse or other storage point,
no charge shall be made to the NonOperator for a distance greater than the
distance to the nearest reliable supply store, recognized barge terminal,
or railway receiving point unless agreed to by Operator and Non-Operator.
 
3. In the application of Subsections a. and b. above, there shall be no
equalization of actual gross trucking costs of $100.00 or less.
 
E. Services.
 
1. The cost of contract services, professional consultant services and utilities
procured from outside sources.
 
2. Use and service of equipment and facilities furnished by Operator as provided
In Section E. of Article 4.
 
F. Damages and Losses of Property. All costs or expenses necessary for the
repair or replacement of Property made necessary because of damages or losses
incurred by fire, flood, storm, theft, accident, or other cause, except to the
extent that the damage or loss could have been avoided through the exercise of
reasonable diligence on the part of Operator. Operator shall furnish
Non·Operator written notice of damages or losses incurred as soon as practicable
after a report thereof has been received by Operator.
 
G. Taxes. All taxes of every kind and nature assessed or levied upon or in
connection with the Property, the operation thereof, or the production
therefrom, and which taxes have been paid by the Operator for the benefit of the
Non-Operator.
 
H. Insurance. Net Premiums paid for insurance on the Property for the protection
of the Operator and Non-Operator. In the event Operations are conducted in a
state in which Operator may act as self-insurer for Workmen's Compensation
and/or Employees Liability under the respective state's laws, Operator may, at
its election, include the risk under its self-insurance program and in that
event, Operator shall include a charge representing the fair
and reasonable cost of self-insurance, which charge shall in no event exceed the
normal rates as prescribed by the State where the services are performed.
 
I. Other Expenditures. Any other expenditure not covered or dealt with in the
foregoing provisions of this Article 2. or in Article 3., and which is incurred
by Operator for the necessary and proper conduct of Operations.
 
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE 3.
INDIRECT CHARGES
 
    Each party who is designated as a Non-Operator pursuant to the terms of the
Operating Agreement shall be charged the sum of $12.00 per month per unit to
defray certain costs associated with revenue distributions and
Investor reporting, including postage and materials. Further, the Non-Operators,
as a group, shall collectively be charged the sum of $2,550 per month for
reimbursement to the Operator of non-accountable administrative overhead
associated with operations. The specific rates provided for in this Article 3.
may be amended from time to time by mutual agreement between the Parties hereto
if, in practice, the rate is found to be insufficient or excessive. In addition,
the rate herein provided shall be adjusted annually, at each January 1
thereafter. The rate shall, at the option of Operator, be adjusted annually by a
fraction, the numerator of which shall be the price of All Items in the Consumer
Price Index published by the Bureau of labor Statistics from the month of
Oecember next preceding the Adjustment Date, and the denominator of which shall
be the price of All Items in such Index for December of the preceding year.
Adjustments shall be made from time to time to reflect changes in the base year
of such Index.
 
 
ARTICLE 4.
BASIS OF CHARGES TO NON-OPERATOR
 
    Subject to the further provisions of this Article 4., Operator will procure
all material and services for the Property. At the Operator's option, the
Non-Operator may supply Material or services for the Property.
 
A. Purchases. Material purchased and service procured shall be charged at the
price paid by Operator after deduction of all discounts actually received.
 
B. Material Furnished from Operators Warehouse or Other Properties.
 
1. New Material (Condition "A")
 
a. New Material shall be priced at the current placement cost effective at date
of transfer from a reliable supply store nearest the Property where such
Material is normally available if the movement is less than 30,000 pounds.
 
b. When the Operator has equalized actual handling costs as provided for in
Section D. of Article 2., Operator is permitted to include fifty cents ($.50)
per hundred weight on ail tubular goods furnished from his stock in lieu of
loading and unloading costs sustained.
 
c. Other Materiai shall be priced at the current replacement cost of the same
kind of Material, effective at date of movement and f.o.b. the supply store or
railway receiving point nearest the Property where Material of the same
kind is normally available.
 
d. The Non-Operator shall not be credited with cash discounts applicable to
prices provided for in this Section B.
 
 
16

--------------------------------------------------------------------------------

 
 
2. Used Material (Condition "B" and "C").
 
a. Material in sound and serviceable condition and suitable for reuse without
reconditioning, shall be classified as Condition "B" and priced at sixty-five
percent (65%) of the current price of new Material.
 
b. Material which is not suitable for its original function until after
reconditioning shall be furnished to the Non-Operator under one of the two
methods defined below:
 
(1) Classified as Condition "B" and priced at sixty-five percent (65%) of the
current price of new Material. The cost of
reconditioning shall be absorbed by the Operator of the transferring property.
 
(2) Classified as Condition "C" and priced at thirty-five percent (35%) of
current price of new material. The cost of reconditioning shall also be charged
to the receiving property, provided Condition "c" value, plus cost of
reconditioning does not exceed Condition "B" value.
 
c. Obsolete Material or Material which cannot be classified as Condition "B" or
Condition "C" shall be priced at a value commensurate with its use. Material no
longer suitable for its original purpose but usable for some other
purpose, shall be priced on a basis comparable with that of items normally used
for such other purpose.
 
d. Material involving erection costs shall be charged at applicable percentage
of the current knock-down price of new Material.
 
C. Premium Prices. Whenever Material is not readily obtainable at prices
specified in Sections A. and B. of this Article 4. because of national
emergencies, strikes, or other unusual causes over which the Operator has no
control, the
Operator may charge the Non-Operator for the required Material, at the
Operator's actual cost incurred plus 20% profit and contingency in procuring
such Materials, in making it suitable for use, and in moving it to the Property.
 
D. Warranty of Material Furnished by Operator. Operator does not warrant the
Material furnished. In case of defective Material, credit shall not be passed to
the Non-Operator until adjustment has been received by Operator
from the manufacturers or their agents.
 
E. Equipment and Facilities Furnished bv Operator.
 
1. Operator shall charge the Non-Operator for use of equipment and facilities at
rates commensurate with cost of ownership and operation. Such rates shall
include cost of maintenance, repairs, other operating expenses, insurance,
taxes, depreciation and interest on investment not to exceed ten percent (12%)
per annum, provided such rates shall not exceed those currently prevailing in
the immediate area within which the Property is located. In lieu of rates based
on costs of ownership and operation of equipment, other than automotive,
Operator may elect to use commercial rates prevailing in the area of the
Property less five percent (5%); rates for automotive equipment as published by
the Petroleum Motor Transport Association may be used. Rates for laboratory
services shall not exceed those currently prevailing if performed by outside
service laboratories. Rates for trucks, tractors, and well service units may
include wages and expenses of Operator.
 
2. Rates shall be revised and adjusted by the Operator from time to time when
found by the Operator to be either excessive or insufficient.
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE 5.
DISPOSAL OF MATERIAL
 
Operator shall dispose of surplus Material either by transfer or sale from
Property.
 
A. Material Purchased by the Operator. Material purchased by the Operator shall
be credited by the Operator to the Non-Operator for the month in which the
Material is removed by the purchaser.
 
B. Division in Kind. Division of Material in kind, if made between Operator and
Non-Operator, shall be in proportion to the respective interests in such
Material. The parties will thereupon be charged individually with the value of
the Material received or receivable. Proper credits shall be made by the
Operator to the Non-Operator.
 
C. Sales to Outsiders. Sales to outsiders of Material from the Property shall be
credited by Operator to the Non-Operator at the net amount collected by Operator
from vendee. Any claim by vendee related to such sale shall be
charged back to the Non-Operator if and when paid by Operator.
 
ARTICLE 6.
BASIS OF PRICING MATERIAL
TRANSFERRED FROM NON-OPERATOR
 
Material purchased by either the Operator or the Non-Operator or division in
kind, unless agreed to by the Operator and the Non-Operator, shall be priced on
the following basis:
 
A. New Price Defined. New Price as used in this Article 6 shall be the price
specified for New Material in Article 4.
 
B. New Material. New Material (Condition "A"), being New Material procured for
the Property but never used, at one hundred percent (100%) of current New Price
(plus sales tax if any).
 
C. Good Used Material. Good Used Mater'lal (Condition "B"), being Used Material
in sound and serviceable condition, suitable for reuse without reconditioning:
 
1. At seventy-five percent (75%) of current New Price if Material was charged to
the Non-Operator as new; or
 
2. At sixty-five percent (65%) of current New Price if Material was originally
charged to the Non-Operator as secondhand at seventy-five percent (75%) of New
Price.
 
 
 
18

--------------------------------------------------------------------------------

 
 
D. Other Used Material. Used Material (Condition "C"), at thirty-five percent
(35%) of current New Price, being used
Material which:
 
1. Is not in sound and serviceable condition but suitable for reuse after
reconditioning; or
 
2. Is serviceable for original function but not suitable for reconditioning.
 
E. Bad-Order Material. Material no longer suitable for its original purpose
without excessive repair cost but usable for some other purpose at a price
comparable with that of items used for such other purpose.
 
F. Junk Material. Junk Material being obsolete and scrap Material, at prevailing
prices.
 
G. Temporarily Used Material. When the use of Material is temporary and its
service to the Property does not justify the reduction in price as provided for
in Section c., Subsection 2. of this Article 6., such Material shall be priced
on
a basis that will leave a net charge to the Non-Operator consistent with the
value of the service rendered.
 
ARTICLE 7.
INVENTORIES
 
The Operator shall maintain detailed records of Controllable Material.
 
A. Periodic Inventories, Notice and Representation. At reasonable intervals,
inventories shall be taken by Operator of Controllable Material. Written notice
of intention to take inventory shall be given by Operator at least thirty (30)
days before any inventory is to begin sO that Non-Operator may be represented
when any inventory is taken. Failure of Non-Operator to be represented at any
inventory shall bind Non-Operator to accept the inventory taken
by Operator.
 
B. Reconciliation and Adjustment of Inventories. Reconciliation of inventory
with the Non-Operator shall be made, and a list of overages and shortages shall
be furnished to the Non-Operator. Inventory adjustments shall be made
by Operator with the Non-Operator for overage and shortages, but Operator shall
be held accountable to NonOperator only for shortages due to lack of reasonable
diligence.
 
C. Special Inventories. Special inventories may be taken whenever there is any
sale or change of interest in the Property.
 
D. Expense of Conducting Periodic Inventories. The expense of conducting
periodic inventories shall not be charged
to the Non-Operator unless agreed to by Operator and Non-Operator.
 
 
[The remainder of this page has been intentionally left blank.]
 
 
19

--------------------------------------------------------------------------------

 
 
INSURANCE AND INDEMNITY
 
At all times while operations are conducted under this Agreement, Operator shall
maintain for the benefit of all parties hereto, insurance of the types and in
the maximum amounts as set forth below. Premiums for such
insurance shall be charged to the Joint Account. Non-operating working interest
owners shall be named as additional insured's on the liability insurance
policies, but only with respect to the performance of all work
hereunder.
 
All such insurance shall be carried in an acceptable company or companies; shall
be maintained in full force and effect during the terms of this Agreement; and
shall not be canceled, altered or amended without 30 days prior
written notice. If so required, Operator agrees to have its insurance carrier
furnish certificates of insurance evidencing such insurance coverage's.
 
Operator and non-operating working interest owners to agree to mutually waive
subrogation in favor of each other on all insurance carried by each party and/or
to obtain such waiver from the insurance carrier if so required
by the insurance contract. If such a waiver is not obtained, the party failing
to do so shall indemnify the other party for any claim by an insurance carrier
arising out of subrogation.
 
Non-operating working interest owners, by their execution of the Operating
Agreement, agree that the limits and coverage set forth below are adequate and
shall hold Operator harmless if any claim exceeds such limit or is not
covered by such polky. Such coverage's and limits may change or be unavailable
from time to time and Operator does not guarantee their continuance but will use
best effort to provide such coverage's and limits at reasonable
costs.
 
The coverage's to be maintained are as follows (These are descriptive terms only
and exact coverage can be found only in the policy):
 
a. Workers' Compensation insurance in full compliance with all applicable state
and federal laws and regulations;
 
b. Employer's Liabiiity insurance having limits of $500,000 per accident
covering injury or death to any employee who may be outside the scope of the
Workers' Compensation statute of the state in which the work is performed;
 
c. Commercial General liability insurance with combined single limits per
occurrence/general aggregate of $1,000,000 for Bodily injury and Property
Damage, including Property Damage by Blowout and Cratering, Completed
Operations, and Broad Form Contractual liability as respects any written
contract into which the Operator may enter under the terms of this Agreement;
 
d. Automobile liability insurance covering owned, non-owned and hired
automobiles with limits for Bodily Injury and Property Damage of $1,000,000;
 
e. Umbrella Liability insurance with limits of $1,000,000; and
 
f. Operators Extra Expense insurance covering the costs of controlling a
Blowout, the expenses involved in redrilling the Well, certain other related
costs and Seepage and Pollution Liability, in the amount of at least $1,000,000
per occurrence during the drilling and completion phases and $1,000,000 per
occurrence after a well is producing (Non-operating working interest owners not
Wishing to be covered under this policy must notify operator prior to spud date,
and by such refusal of coverage each non-operating working interest owner agrees
to be responsible for his proportionate share of such loss, anything in this
Agreement to the contrary
notwithstanding).
 
20

--------------------------------------------------------------------------------